--------------------------------------------------------------------------------

Exhibit 10.13

[exhibit10-13htmx1x1.jpg]


October 2, 2011

John Ruelle
[Address omitted]

Dear John,

As per our discussions, I am very pleased to offer you the new position of Vice
President & Chief Administration Officer, SunOpta Inc. I am extremely confident
that you will be very successful in this role and I look forward to working
closely with you as you assume the responsibilities of this position and well
into the future. I am that sure this will be a most rewarding and challenging
position for you as we continue to build and position SunOpta as the global
leader in natural and organic foods that drive sustainable well- being.

While we will work together to finalize a number of organizational and operating
objectives and priorities, the key aspects of the Vice President and Chief
Administration Officer role will be:

  i.

Member of SunOpta Inc. Senior Management Committee, reporting to me as President
and Chief Executive Officer.

        ii.

Ongoing oversight of key functions including Human Resources & Organization
Development, Information Technology, Shared Services, Operational Legal and
Insurance management and administration.

        iii.

Direct participation in strategic planning, assessment of internal growth
projects and acquisition assessment including due diligence and post-acquisition
integration and monitoring.

Reporting directly to you will be VP Information Technology, VP Human Resources
(currently vacant and to be filled), Manager of Shared Services, plus their
support staff. A final allocation of personnel involved in the administration of
insurance will be required.

LOCATION: 5850 Opus Parkway, Suite 150, Minnetonka, Minnesota 55343     As part
of this role, you will be required to travel to SunOpta’s Corporate Office in
Norval, Ontario on a regular basis.


STARTING DATE: To be determined (likely mid-October)

COMPENSATION:

Salary: $285,000.00 USD per annum. Effective October 1, 2011 salaried employees
will be paid bi-weekly (every other Friday). Your salary and related
compensation package will be reviewed April 1, 2012.

--------------------------------------------------------------------------------

Bonus/Short-Term Incentive: You will be entitled to a target bonus of 50% of
your base salary. The short-term incentive plan is administered in line with the
fiscal reporting calendar and as such you will be eligible for bonus based on
the SunOpta Corporate Office Bonus Plan, which is based on a combination of
return on net assets results in each of the operating groups, corporate return
on equity and net earnings at the corporate level. This plan has a minimum
threshold of 90% for all parameters and an upside payable at 1% of target bonus
overachievement for each metric. For net earnings at a corporate level the
over-achievement starts at 100% of the budget before any allowance. Bonus for
2011 will be pro-rated based on the starting date of your new position with
SunOpta (January to mid-October will remain at 45% and the balance of the year
at 50%. The terms of this plan are reviewed on an annual basis by the Board of
Directors and are subject to change.

Long-Term Incentive: In addition to the one-time grant of employee stock options
detailed below, you will be entitled to an annual long-term incentive. Currently
the incentive is awarded via an annual grant of stock options which will be
targeted to be equivalent to 50% of your base salary, rounded to the nearest 100
shares. The calculation of the value of the options toward the amount equivalent
to 50% of your base salary will be based on the “Black-Scholes” method for
determining stock option value. The actual amount of the annual options grant is
at the sole discretion of the Board of Directors after considering current
business performance, current share price, availability of options in the Stock
Option Plan, and other factors as deemed appropriate by the Board.

One-Time Stock Option Grant: In acknowledgment of your appointment to this
position, 50,000 Stock Options will be granted to you at the first scheduled
Board of Directors meeting following your commencement date, the exercise price
of which shall be the closing price of the Company’s common shares on the last
trading day prior to this meeting. These options will vest 20% per annum on the
anniversary date of the grant. For greater clarity, all terms and conditions
relating to these options shall be in accordance with the Company’s Stock Option
Plan.

401(k): You continue to be eligible to participate in the US SunOpta 401(k) plan
for a maximum of $16,500 (IRS maximum) with employer match up to 3.5% with 6% or
higher employee contribution.

Auto Benefit: You are currently operating a company owned vehicle and this will
remain in place.

Professional Fees: The Company will pay reasonable annual professional fees
related to your employment.

Employee Stock Purchase Plan: You may elect to contribute between 1% and 10% of
their compensation (to a max of $25,000 USD) into the Employee Stock Purchase
Plan. Stock will be issued at the end of each quarterly offering period at a 15%
discount to the average share price immediately before the end of the offering
period.

Benefits: You will remain on the SunOpta U.S. Benefits Package.

The Company may change, add or delete benefits or coverage in the future and no
such change will be considered as a substantial change to the terms of your
employment or a breach of contract.

Vacation: You will be entitled to four weeks vacation per annum. SunOpta’s
vacation period runs from January to December and all vacation must be taken in
the year it is earned. No carry forward of vacation to the following year is
permitted unless previously approved. We will come to a mutually acceptable
solution on how to deal with your existing PTO carry-over.

--------------------------------------------------------------------------------

Vacation time must be scheduled in accordance with the business needs of the
Company.

Membership Fees: You will be entitled to reimbursement of annual membership fees
up to a maximum of $2,000.

Travel: You will be reimbursed for all authorized travel and other out-of-pocket
expenses actually and properly incurred by you in connection with your duties of
employment. For all such expenses you will furnish to the Company statements and
vouchers as and when required by the Company.

Reviews: Your next formal performance and compensation review will be scheduled
for April 1, 2012.

Change of Control and Termination without Cause: In the event of a Change of
Control of the Company (defined as 50% or more of the common shares owned by one
investor group) all unvested options will immediately vest.

In addition, should material changes be proposed to your position, you will have
the option to receive a lump sum severance payment equal to twelve (12) months
of the total of your then annual base salary and annual bonus, plus the
continuation of the auto benefits and medical, dental and insurance benefits,
with the exception of short and long term disability insurance, for a period of
twelve (12) months following the date that employment is terminated.

In the event of termination of your employment without cause, you will receive
severance benefits of twelve months base salary, bonus plus an allowance for the
continuation of the auto benefit and allowable medical and insurance benefits
during the severance period.

For the purposes of calculating severance under Change of Control or Termination
Without Cause above, the bonus will be based on the higher of the average of the
prorated year to date results, assuming a minimum of six (6) months have elapsed
for that current fiscal year plus the preceding year bonus payout or the average
bonus payout of your previous two years of employment.

SUNOPTA POLICIES

Practices & Policies: You continue to agree to be bound by and comply with all
Company practices and policies whether written or not, of which you are aware,
or of which you ought to be aware and such practices and policies form part of
this contract of employment.

You confirm that you have read, signed and agree to abide by the terms and
conditions of the attached documents, which form part of this contract of
employment.

Termination of Employment: You may resign your employment with the Company upon
providing at least twelve weeks advance notice of your expected last day of
work. The Company has the right to waive all or part of your resignation notice
in which case you will be paid salary only to your last day of work and the
Company will have no liability for termination severance pay, payment in lieu
therefore or damages whether at common law equity or otherwise.

--------------------------------------------------------------------------------

The agreement arising from your acceptance of this offer will be governed by and
constructed in accordance with the laws of the State of Minnesota and the laws
of the USA applicable therein.

Terms of Employment: By signing this letter you confirm your understanding and
acceptance of the terms of employment.

John, I am very excited to have you join the SunOpta Senior Management Committee
in this role and to work together to achieve the potential of SunOpta.

Yours sincerely,

/s/ Steven Bromley   Steven Bromley President and Chief Executive Officer
SunOpta Inc.

I hereby agree to and accept the above.

/s/ John Ruelle October 11, 2011 John Ruelle Date


--------------------------------------------------------------------------------